Citation Nr: 0519312	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-48 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for psychophysiological 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
March 2003, the Board undertook additional development of the 
appeal under 38 C.F.R. § 19.9(a)(2) (2002).  In September 
2003, the Board remanded the veteran's appeal for further 
evidentiary development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran and his representative allege, in substance, that 
the claimant's service connected psychophysiological 
gastrointestinal reaction has become worse over time and thus 
warrants an increased rating.  Alternatively, it is alleged 
that the original diagnosis of a psychophysiological 
gastrointestinal reaction was erroneous, that he always has 
had a bipolar and/or major depressive disorder, and that he 
is entitlement to an increased rating based on the severity 
of these disabilities.  

It is also asserted, again in the alternative, that the 
appellant's previously diagnosed psychophysiological 
gastrointestinal reaction has developed into a bipolar and/or 
major depressive disorder, and he is entitled to an increased 
rating based on the severity of these disabilities.

Given the above arguments, as well as the conflicting medical 
opinions found in the claim files, the Board finds that a 
detailed discussion of the history of this case is required 
in order to understand the reasons for this third remand.

An August 1979 rating decision granted entitlement to service 
connection for a psychophysiological gastrointestinal 
reaction based on service medical records that showed 
complaints and treatment for a psychiatric disorder diagnosed 
as, among other things, an anxiety reaction in October to 
November 1978 treatment records, depression in one October 
1978 treatment record, and an anxiety reaction secondary to a 
schizoid reaction manifested by somatic complaints in a 
January 1979 psychiatric evaluation.  A June 1979 VA 
examination diagnosed a psychophysiological gastrointestinal 
reaction of moderate severity.  A psychophysiological 
gastrointestinal disorder was diagnosed following a May 1980 
VA examination.  

Notably, at a September 1989 VA examination, his diagnosis 
was changed to a generalized anxiety disorder.  Thereafter, 
in September 1995, the veteran underwent a VA psychiatric 
hospitalization at which time his Axis I diagnosis was bi-
polar affective disorder, depressed.  Similarly, at the first 
examination ordered during the pendency of the appeal, dated 
in December 1995, the veteran's diagnosis was a mixed type 
bi-polar affective disorder.  The examiner thereafter opined 
that, without further testing, that he was unable to 
ascertain whether the veteran's bi-polar affective disorder 
is part of his service connected psychophysiological 
gastrointestinal reaction.  

In an April 1996 addendum, the same VA examiner thereafter 
opined as follows:

[i]t should be noted that certainly 
patients with affective type difficulties 
and/or depressive symptoms at times may 
have somatic type complaints.  Therefore, 
certainly the possibility of the 
patient's psychophysiological 
gastrointestinal disorder being related 
to his affective disorder is certainly 
possible.  At this present time, my 
conclusion would be that it is related.  
Still, whether one can make an absolute 
certainty how closely these are related 
is difficult.

Following an August 1996 private psychological evaluation, 
the veteran's Axis I diagnoses included bi-polar disorder, 
post-traumatic stress disorder (PTSD), and an anxiety 
disorder.  As to the severity of the veteran's psychiatric 
disorder, it was opined that his Global Assessment of 
Functioning (GAF) score was 40 suggesting he had "[s]ome 
impairment in reality testing or communication" or "major 
impairment in several area."  See American Psychiatric 
Association, Diagnostic and Statistical Manual, 427-9 (4th 
ed. 1994) (DSM IV).  

Records obtained from the Social Security Administration 
(SSA) generated in connection with the veteran's June 2002 
award of disability benefits reported that his primary 
diagnosis was a bi-polar affective disorder. 

In March 1999, the Board remanded the appeal, in part, for 
the following action:

The RO should schedule the appellant for 
a comprehensive VA psychiatric 
examination.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  His 
service-connected psychophysiological 
gastrointestinal reaction should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
appellant's recorded medical and 
vocational history.  In this respect, the 
examiner must carefully differentiate and 
distinguish all symptoms caused by the 
service connected psychophysiological 
gastrointestinal reaction from those 
caused by any other psychiatric disorder.  
An opinion addressing the relative degree 
of industrial impairment resulting from 
his psychophysiological gastrointestinal 
reaction alone is also required.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited because of 
the appellant's disorder. 

(Emphasis in the original.)

At the subsequent February 2000 VA examination, without 
providing an opinion as to the relationship, if any, between 
current diagnosed psychiatric disorders and his already 
diagnosed psychophysiological gastrointestinal reaction, the 
examiner opined that the veteran's Axis I diagnoses were 
alcohol dependence, in early remission, mood disorder due to 
alcohol by history; an anxiety disorder; dysthymia; and PTSD.  
It was also opined that the veteran's GAF score was 50 
suggest that he had at least some serious symptoms.  DSM IV.  

In the September 2003 Board remand, VA once again sought 
clarification as to the degree of industrial impairment 
caused solely by the veteran service connected 
psychophysiological gastrointestinal reaction and the 
relationship between his service connected 
psychophysiological gastrointestinal reaction and other non 
service connected psychiatric disorders.  Specifically, the 
RO was to

arrange for the veteran to be afforded a 
VA psychiatric examination to assess the 
nature and severity of his 
psychophysiological gastrointestinal 
reaction.  The veteran's claims folder 
and a copy of these remand instructions 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate tests 
or studies should be conducted.  
Following the examination, the 
psychophysiological gastrointestinal 
reaction should be evaluated to assess 
the degree of industrial impairment, in 
light of the veteran's medical and 
vocational history.  The examiner must 
assess the industrial impairment due only 
to the psychophysiological 
gastrointestinal reaction, and not to any 
other psychiatric disorders.  Disability 
due to other mental disorders must be 
excluded and not considered in evaluating 
the severity of this disorder.  The 
examiner must describe what types of 
employment activities would be limited 
because of the veteran's 
psychophysiological gastrointestinal 
reaction.  

(Emphasis in the original.)

When thereafter examined by VA in October 2004, the diagnosis 
was major depression.  As to the severity of the veteran's 
psychiatric disorders, the examiner opined that the veteran's 
GAF score was 50 because he had recurrent suicidal ideation 
when depressed, as well as recurrent depression that impaired 
him socially and recreationally.  As to the relationship 
between the veteran's service-connected psychophysiological 
gastrointestinal reaction and other non service connected 
psychiatric disorders as well as the severity of his 
psychiatric disorder, the examiner opined that

the veteran's psychiatric impairment is 
solely and primarily a depression 
recurrent of a major type.  I find no 
evidence of a psychophysiological 
gastrointestinal disorder.  The types of 
employment activities that would be 
limited by the veteran's 
psychophysiological gastrointestinal 
reaction are none as I do not find that 
to be an accurate diagnosis.  I feel that 
with his recurrent major depression [he] 
is handicapped in a minor occupational 
way.  However, this should be taken into 
consideration only when he is assessed 
for depression, not when he is assessed 
for neurotic stomach as I don't feel that 
this term has any meaning any longer and 
that psychophysiological gastrointestinal 
disorder has little or no meaning.

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998), held 
that where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Moreover, 38 C.F.R. § 4.125(b) (2004) provides that 

If the diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination. 

(Emphasis added.)

Furthermore, the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam) held that "when it 
is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."

Given the above laws and regulations, the Board finds that a 
third remand is required because, while the RO was obligated 
to obtain answers to the questions asked by the Board in the 
two earlier remands as to the degree of industrial impairment 
caused solely by the veteran service connected 
psychophysiological gastrointestinal reaction and the 
relationship between his service connected 
psychophysiological gastrointestinal reaction and other non 
service connected psychiatric disorders, these answers have 
yet to be provided.  Stegall.  

Therefore, on remand, in order to achieve a definitive answer 
the veteran is to be scheduled for a period of observation 
and evaluation to obtain medical opinion evidence to 
reconcile the above medical opinions as to the correct 
diagnoses of the veteran's current psychiatric disorders; to 
obtain medical opinion evidence as to the relationship, if 
any, between any currently diagnosed psychiatric disorder and 
military service; to obtain medical opinion evidence as to 
whether any newly diagnosed psychiatric disorder represents a 
progression of the prior diagnosis, a correction of an error 
in the prior diagnosis, or the development of a new and 
separate condition; and to obtain medical opinion evidence as 
to the severity of the veteran's service connected 
psychiatric disorder under both the old and new rating 
schedule without taking into account any non service 
connected psychiatric disorder.  See 38 U.S.C.A. § 5103(d) 
(West 2002); 38 C.F.R. § 4.130 (1996); 38 C.F.R. §§ 4.130, 
17.41 (2004).  

When readjudicating the veteran's claim under the old and new 
rating criteria, the RO is to follow the holding in Kuzma v 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO is also to 
consider the November 1996 rating decision that denied 
entitlement to service connection for a bi-polar disorder.  
Interestingly, that rating decision denied entitlement to 
service connection for a bi-polar disorder without discussing 
why it was rejecting the April 1996 VA medical opinion.  This 
suggests a possible violation of the holding in Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings.  VA is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  

Therefore, the appeal is REMANDED for the following: 

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to undergo a period of 
observation and evaluation by a panel of 
two psychiatrists and one psychologist.  
The claim folders are to be provided to 
the panel for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the panel 
must be accomplished and all clinical 
findings are to be reported in detail.  
Thereafter, the panel is to provide 
consensus answers to the following 
questions:

i.  What are the veteran's current 
psychiatric diagnoses?

ii.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed psychiatric 
disorder is a progression of the 
previously diagnosed 
psychophysiological gastrointestinal 
reaction or a correction of an error 
in the prior diagnosis of a 
psychophysiological gastrointestinal 
reaction?

iii.  Is it more likely than not 
(i.e., is there better than a 50/50 
chance) that any currently diagnosed 
psychiatric disorders represents the 
postservice development of a new and 
separate psychiatric disorder?

iv.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed psychiatric 
disorders were caused or aggravated 
by military service, or were caused 
or aggravated by the 
psychophysiological gastrointestinal 
reaction?

v.  As to the veteran's service 
connected psychophysiological 
gastrointestinal reaction, including 
any psychiatric disorder that is a 
progression of the prior diagnosis 
or a correction of an error in the 
prior diagnosis, the panel, in 
accordance with the pre and post 
1996 AMIE worksheets for rating 
psychiatric disorders, should 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of any disability.  A GAF 
reflecting the veteran's level of 
disability solely due to his 
service-connected disability, as 
opposed to any non-service connected 
disability must be provided. 

Note:  In providing the above opinions, 
the panel must attempt to reconcile the 
different diagnoses provided by the VA 
and private examiners as well as the 
different opinions as to the severity of 
the veteran's psychiatric disorder.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by the RO.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal and enter 
a rating decision.  When readjudicating 
the veteran's claim under the old and new 
rating criteria, the RO should be mindful 
of the Kuzma doctrine.  The RO should 
also be mindful of the November 1996 
rating decision that denied entitlement 
to service connection for a bi-polar 
disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004), and 
the possible violation of the Colvin 
doctrine that rating decision may 
represent.  If the benefit sought on 
appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


